To compel respondent to quash a complaint and warrant in a case where defendant was charged, before a justice, with being “a disorderly person within the meaning of Act No. 264, Laws of 1889, in that she was then and there a common prostitute,” moved to quash, but was convicted and sentenced, and appealed to the Circuit, where the motion to quash was renewed, the defendant’s contention being that the complaint should have charged the acts constituting the offense.
Or that defendant vacate an order denying defendant’s motion *262that the prosecuting attorney be required to furnish a note of the particular acts of prostitution upon which the people rely.
Order to show cause denied, on the ground that relator has an adequate remedy by appeal from the final judgment, January 30, 1894.